t c memo united_states tax_court alec jeffrey megibow petitioner v commissioner of internal revenue respondent docket no filed date at issue are the deductibility of dollar_figure claimed by p as an alimony payment the deductibility of dollar_figure claimed by p as business- related legal fees whether p must include in gross_income dollar_figure received by him from his employer and whether any underpayment is due to p’s negligence or disregard of rules or regulations held the dollar_figure payment is not alimony p has failed to prove that his obligation to make that payment would not survive the death of his ex-spouse held further p has failed to prove that the legal fees are either alimony or otherwise deductible held further p has failed to prove that the payment from his employer was other than taxable compensation held further p has failed to prove that he neither was negligent nor disregarded rules or regulations anthony m bentley for petitioner donald e edwards for respondent memorandum opinion halpern judge i introduction by notice_of_deficiency dated date respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure and an accuracy-related_penalty in the amount of dollar_figure each party has conceded certain issues and the issues remaining for decision are the deductibility of dollar_figure claimed by petitioner as an alimony payment the deductibility of dollar_figure claimed by petitioner as business- related legal fees whether petitioner must include in gross_income dollar_figure received by him from radiology affiliates of ny and whether any underpayment is due to petitioner’s negligence or disregard of rules or regulations unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure certain facts have been stipulated the stipulation of facts filed by the parties with attached exhibits is incorporated herein by this reference we have need to find few facts in addition to those stipulated and accordingly shall not separately set forth those findings we include our additional findings_of_fact in the discussion that follows petitioner bears the burden_of_proof rule a ii the claimed payment of alimony a background petitioner and his ex-wife marilyn were divorced in a judgment of divorce judgment of divorce was entered by the supreme court of the state of new york county of new york the new york court the new york court made separate findings_of_fact and conclusions of law which accompanied the judgment of divorce among those findings were the following petitioner and marilyn had in open court entered into a stipulation of settlement the settlement stipulation and n either of the parties seeks equitable distribution of the marital property support and maintenance or relief other than as set forth in the settlement stipulation the new york court incorporated the settlement stipulation in and stated that it would survive the judgment of divorce in pertinent part the settlement stipulation provides it shall satisfy all the economic issues arising out of their petitioner’s and marilyn’s marriage petitioner shall pay maintenance to marilyn for a period of years in the amount of dollar_figure a week petitioner shall also pay dollar_figure to marilyn but only upon her vacating a certain apartment by a certain date in the event marilyn fails to vacate the apartment by that date the dollar_figure she is to receive shall not be paid to her until she does vacate the apartment and she shall suffer a reduction in that amount of dollar_figure a month as liquidated_damages in respect of the reasonable rental value of the apartment during the proceeding giving rise to the settlement stipulation marilyn’s attorney described the dollar_figure payment as in full and complete satisfaction of all claims of the defendant marilyn in connection with equitable distribution petitioner’s attorney in that proceeding did not object to that characterization the new york court immediately thereafter stated that upon delivery of the dollar_figure into escrow marilyn would transfer to petitioner her interest in certain upstate real_property apparently marilyn vacated the apartment on time and received the full dollar_figure the dollar_figure payment since petitioner deducted the dollar_figure payment on his calendar_year federal_income_tax return as a deductible payment of alimony the record does not establish the date that petitioner made the dollar_figure payment respondent disallowed petitioner’s dollar_figure deduction on the ground that the dollar_figure payment constituted a property settlement and not deductible_alimony b the deduction for alimony it is generally understood that payments of alimony are deductible to the paying spouse here the ex-husband and includable in income by the recipient spouse here the ex-wife the axis along which that statement runs connects at one end sec_215 and at the other sec_71 in pertinent part sec_215 provides a general_rule --in the case of an individual there shall be allowed as a deduction an amount equal to the alimony or separate_maintenance payments paid during such individual’s taxable_year b alimony or separate_maintenance payments defined --for purposes of this section the term alimony_or_separate_maintenance_payment means any alimony_or_separate_maintenance_payment as defined in sec_71 which is includable in the gross_income of the recipient under sec_71 sec_71 provides gross_income includes amounts received as alimony or separate_maintenance payments sec_71 provides in general --the term alimony_or_separate_maintenance_payment means any payment in cash if-- a such payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument b the divorce_or_separation_instrument does not designate such payment as a payment which is not includable in gross_income under this section and not allowable as a deduction under sec_215 c in the case of an individual legally_separated from his spouse under a decree of divorce or of separate_maintenance the payee spouse and the payor spouse are not members of the same household at the time such payment is made and d there is no liability to make any such payment for any period after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse on brief respondent concedes that the dollar_figure payment satisfies the first three subparagraphs of sec_71 the parties agree that the only issue is whether the dollar_figure payment satisfies subparagraph d ie whether petitioner’s liability to make the dollar_figure payment would have survived the death of marilyn c discussion new york domestic relations law to determine whether the dollar_figure payment would survive the death of marilyn we must look to the law of new york see 309_us_78 state law creates legal interests and rights the federal revenue acts designate what interests or rights so created shall be taxed in new york actions for a divorce are classified as matrimonial actions and with respect to matrimonial actions commenced after date are governed by part b of section of the domestic relations law n y dom rel law sec 236b mckinney under the domestic relations law the parties to a matrimonial action may by agreement provide for the division or distribution of separate and marital property and the amount and duration of maintenance n y dom rel law sec 236b if they have not so agreed the court may order maintenance and determine the respective rights of the parties in their separate and marital property n y dom rel law sec 236b a to aid the court in determining the respective rights of the parties in marital property the domestic relations law provides marital property shall be distributed equitably between the parties considering the circumstances of the case and of the respective parties n y dom rel law sec 236b c the terms maintenance and distributive award are defined in the domestic relations law n y dom rel law sec 236b a and b respectively as follows a the term maintenance shall mean payments provided for in a valid agreement between the parties or awarded by the court in accordance with the provisions of subdivision six of this part to be paid at fixed intervals for a definite or indefinite period of time but an award of maintenance shall terminate upon the death of either party or upon the recipient's valid or invalid marriage or upon modification pursuant to paragraph b of subdivision nine of section two hundred thirty-six of this part or section two hundred forty-eight of this chapter b the term distributive award shall mean payments provided for in a valid agreement between the parties or awarded by the court in lieu of or to supplement facilitate or effectuate the division or distribution_of_property where authorized in a matrimonial action and payable either in a lump sum or over a period of time in fixed amounts distributive awards shall not include payments which are treated as ordinary_income to the recipient under the provisions of the united_states internal_revenue_code petitioner’s and respondent’s arguments respondent argues that the dollar_figure payment was made in settlement of property rights the dollar_figure payment is part of a global property settlement respondent reaches that conclusion based on the settlement stipulation he directs us first to the separate provision dealing with maintenance and then to marilyn’s attorney’s description of the dollar_figure payment as in full and complete satisfaction of all claims of the defendant marilyn in connection with equitable distribution he also finds support in the new york court’s discussion of other_property transfers in proximity to its discussion of the dollar_figure payment petitioner relies on ambiguity as his defense in his post- trial memorandum petitioner states it has always been our position and indeed our original planned strategy that the nature of the dollar_figure payment was not characterized in open court the stipulation was therefore silent on that matter the invitation by the divorce court to submit a more particularized document left open the issue of post spousal death liability therefor to be addressed if at all by supplementation of the agreement then recorded this was never done apparently petitioner believed that if the dollar_figure payment was not labeled an equitable distribution he might have been able to avoid his obligation to make that payment if marilyn died after they were divorced and before any payment was made nevertheless petitioner admits m any might come to the conclusion that the dollar_figure payment was in the nature of equitable distribution analysis the dollar_figure payment was made pursuant to the settlement stipulation and although incorporated into the judgment of divorce it cannot be characterized as an amount awarded by the court within the meaning of n y dom rel law sec 236b a maintenance or b distributive award cf kaplan v kaplan n y 2d n e 2d assignment of decedent’s pension benefits made in separation agreement incorporated into judgment of divorce was not made by court- ordered equitable distribution because the dollar_figure payment was not made by award of the new york court the limitation of n y dom rel law sec 236b a an award of maintenance shall terminate upon the death of either party is inapplicable petitioner nevertheless relies on the calculated ambiguity he created to establish that his obligation to make the dollar_figure payment in the event of marilyn’s death was fixed neither by the settlement stipulation nor by an equitable distribution which apparently he believed would create a fixed obligation upon his divorce from marilyn petitioner was perhaps a little too clever in his tactics the settlement stipulation obligates petitioner to make the dollar_figure payment and although the amount of petitioner’s obligation depends upon the date on which marilyn vacated a certain apartment marilyn’s survival is not set forth as a condition_precedent to petitioner’s obligation to pay nor has petitioner otherwise shown that such condition existed at the time he made the dollar_figure payment see webb v commissioner tcmemo_1990_540 language in new york separation agreement that husband shall pay sufficient to create a liability enforceable by ex-wife’s estate should she have died after the agreement and before payment cf brower v brower n y s 2d app div intent important in determining whether obligations in separation agreement were to be performed notwithstanding death of husband d conclusion petitioner has failed to prove that the obligation to make the dollar_figure payment would have ended had marilyn died before the payment therefore petitioner has failed to prove that the dollar_figure payment was alimony within the meaning of sec_71 and sec_215 petitioner is not entitled to a deduction for the dollar_figure payment under sec_215 respondent’s determination_of_a_deficiency is sustained to the extent respondent denied petitioner’s deduction of the dollar_figure payment iii business-related legal fees a introduction on his federal_income_tax return petitioner claimed dollar_figure as a deduction for business-related legal fees the amount of the deduction remaining in issue is dollar_figure petitioner now claims that dollar_figure of that amount which was paid to charles p gallo the gallo payment petitioner’s wife’s attorney in the matrimonial action is deductible as the payment of alimony the remaining dollar_figure was paid to petitioner’s attorney anthony m bentley the bentley payment and petitioner claims it was paid for tax planning with respect to the divorce and for business-related legal advice b gallo payment the issue and arguments here are basically the same as they were with respect to the dollar_figure payment the issue is whether petitioner’s obligation to make the gallo payments was conditioned on marilyn’s survival petitioner became obligated to make the gallo payment pursuant to the settlement stipulation the settlement stipulation required petitioner to place dollar_figure of the amount to be paid to mr gallo in an escrow account petitioner made the gallo payment in our analysis is the same as with respect to the dollar_figure payment petitioner has failed to prove that his obligation to make the gallo payment was conditional on marilyn’s survival until the time of payment for that reason petitioner had failed to prove that it was a deductible_alimony payment see smith v commissioner tcmemo_1998_166 to be a deductible_alimony payment obligation to pay wife’s attorney’s fees must be extinguishable on her death rebura v commissioner tcmemo_1997_38 same affd without published opinion 139_f3d_907 9th cir respondent’s determination_of_a_deficiency is sustained to the extent respondent denied petitioner’s deduction for the gallo payment c bentley payment petitioner claims that the bentley payment was for legal advice concerning tax planning aspects of the marital dissolution and business-related matters petitioner did not testify mr bentley testified as to the work he did to earn that fee his testimony was vague unsupported by any billing records or any other tangible work product that would indicate the business or tax-related nature of the work and does not convince us that any of the expense was related to petitioner's trade_or_business or tax-related matters cf 372_us_39 to be deductible as a business or profit seeking expense it is insufficient that an expenditure have a business or income-related consequence if the origin of the expense is not in the business or profit seeking activity we accord mr bentley's testimony no weight and thus petitioner has failed to carry his burden_of_proof on this matter respondent’s determination_of_a_deficiency is sustained to the extent respondent denied petitioner’s deduction for the bentley payment iv payment from radiology affiliates radiology affiliates of ny radiology affiliates employed petitioner during petitioner received dollar_figure from radiology affiliates during the dollar_figure payment which he did not report as gross_income respondent determined that the dollar_figure payment was compensation_for services to be performed in the future and increased petitioner’s gross_income by dollar_figure on account thereof petitioner argues that the dollar_figure payment was not an item_of_gross_income because it was a loan generally compensation_for services is an item_of_gross_income including compensation received for future services sec_61 eg huebner v commissioner tcmemo_1966_73 compensation received for future services included in gross_income in year compensation received petitioner does not quarrel with that result but insists that the dollar_figure payment was a loan secured_by a lien on petitioner’s income which income was ultimately reduced by netting out the loan respondent argues that petitioner has failed to prove that the dollar_figure payment was received as a loan in order to be a bona_fide loan petitioner must demonstrate that a debtor-creditor relationship was created from the outset and that the payment constituted an enforceable obligation to repay the dollar_figure see 55_tc_85 mccormack v commissioner tcmemo_1987_11 this relationship is a question of fact to be determined upon a consideration of all the evidence beaver v commissioner supra pincite we have looked at whether there were notes of indebtedness or whether the parties agreed to an interest rate for the loan in determining if the parties did in fact have the intent to establish a debtor-creditor relationship see mccormack v commissioner supra we have also stated an intent to satisfy or repay ‘loans’ from future earnings_of a corporation or by rendering services in the future does not satisfy the requirement for a valid debt ie an unconditional obligation to repay nix v commissioner tcmemo_1982_330 citing beaver rather such advance_payments constituted taxable_income in the years received beaver v commissioner supra pincite petitioner has failed to prove that the dollar_figure was a loan petitioner has provided us with little evidence to support his claim that the dollar_figure was a loan we are not persuaded by mr bentley’s testimony that he prepared a form_1099 miscellaneous income showing zero miscellaneous income paid_by radiology affiliates to correct the which was erroneously submitted by the employer contemporaneously with the transaction petitioner has failed to produce any loan documents or testimony of his own or of anyone from radiology affiliates to substantiate his claim of a loan this failure to produce such evidence leads to the inference that either such evidence does not exist or would be negative to petitioner 6_tc_1158 the failure of a party to introduce evidence within his possession and which if true would be favorable to him gives rise to the presumption that if produced it would be unfavorable affd 162_f2d_513 10th cir petitioner has not given us any reason to believe that the dollar_figure was a loan and thus we find that the dollar_figure payment was an item_of_gross_income for respondent’s determination_of_a_deficiency is sustained to the extent respondent included the dollar_figure payment as gross_income v negligence or disregard of rules or regulations respondent determined an accuracy-related_penalty under sec_6662 on the whole of petitioner’s underpayment_of_tax for on account of petitioner’s negligence or disregard of rules or regulations in the petition petitioner assigned error to that determination but did not aver any facts in support of that determination in his trial memorandum petitioner again asserted that the sec_6662 penalty was in dispute nevertheless he did not further discuss the penalty petitioner did not address the penalty in his posttrial filing we assume that petitioner’s defense to the sec_6662 penalty is that there is no deficiency in tax since we have sustained portions of respondent’s determination_of_a_deficiency to that extent petitioner’s defense is unsuccessful and petitioner has failed to carry his burden of showing that neither was he negligent nor did he disregard rules or regulations respondent’s determination of a penalty under sec_6662 is sustained modified only to take into account respondent’s concessions decision will be entered under rule
